NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2166-17T2

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

IAN LEMON,

   Defendant-Appellant.
_____________________________

                    Submitted February 13, 2019 – Decided April 11, 2019

                    Before Judges Currier and Mayer.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Atlantic County, Indictment No. 05-01-0116.

                    Ian Lemon, appellant pro se.

                    Damon G. Tyner, Atlantic County Prosecutor, attorney
                    for respondent (John J. Santoliquido, Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM

          In 2005, defendant Ian Lemon was convicted on numerous charges,

including attempted murder, robbery, aggravated assault and weapons offenses.
He was sentenced to an aggregate term of fifty-four years of incarceration.

Defendant must serve forty-two years, three months, and nineteen days prior to

becoming eligible for parole.

      Defendant moved for reconsideration of his sentence in 2017. The trial

judge denied the motion on October 17, 2017, finding it was time-barred under

Rule 3:21-10.

      On appeal, defendant argues the sentencing judge "suggested" defendant

could apply for resentencing, the motion required oral argument, and the time

period to reconsider a sentence under Rule 3:21-10 should be enlarged. After

reviewing these contentions in light of the applicable principles of law, we

affirm.

      Rule 3:21-10(a) requires a motion to reduce or change a sentence be filed

no later than sixty days after the date of the judgment of conviction. Defendant

filed his motion more than twelve years after his judgment of conviction. This

time period cannot be enlarged or relaxed. R. 1:3-4(c).

      Defendant's remaining arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-2166-17T2
                                       2